Exhibit [CHINA TEL GROUP, INC. LETTERHEAD] Independent Contractor Agreement 1.Parties This Independent Contractor Agreement (“Agreement") is between China Tel Group, Inc. ("ChinaTel") and Steve Chaussy ("Independent Contractor"). 2.Term of this Agreement The term of this Agreement shall be for one year, effective as of June 1, 2009, and expiring on May 31, 2010.This Agreement may be terminated by either party, with or without cause, upon the giving of thirty (30) days prior written notice to the other party.While contracts such as this have been renewed in the past for other Independent Contractors of ChinaTel, renewals depend upon the current needs of ChinaTel. The past pattern or practice of ChinaTel in renewing Independent Contractor Agreements is no assurance that this Agreement will be renewed beyond its stated term. 3.Services to be Performed by Independent Contractor Independent Contractor shall perform the following professional computer services (the "Services") of the following general description as an independent contractor to
